Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-19-00087-CV

                          IN THE INTEREST OF I.A.P., a Child

                From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 03010049CVA
                          Honorable Joe Vickers, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that no costs shall be assessed against appellant in
relation to this appeal because he qualifies as indigent under TEX. R. APP. P. 20.

      SIGNED May 15, 2019.


                                              _________________________________
                                              Rebeca C. Martinez, Justice